Citation Nr: 0730415	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-07 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung condition 
due to asbestos exposure.  

2.  Entitlement to service connection for refractive error 
and presbyopia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not have a lung condition secondary to 
asbestos exposure.  

2.  The veteran did not incur a disease or injury to the eyes 
or head in service, and his visual defect is not a disease or 
injury under the meaning of applicable law and regulation for 
VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder 
due to in-service asbestos exposure are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  An eye condition was not incurred in or aggravated by 
service, and was not subject to a superimposed disease or 
injury in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
veteran was not provided with notice as to the how disability 
ratings and effective dates are assigned, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, service records, and providing VA 
examinations.  Consequently, there is no prejudice from the 
Board adjudicating the claims at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  However, in the absence 
of superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Asbestos-related lung condition

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual M21-1 Manual 
Rewrite (M-21MR) contains guidelines for the development of 
asbestos exposure cases.  M-21MR, at Part IV, Subpart ii, 
Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9, in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and certain cancers, among other diseases, 
with the most common of the diseases resulting from exposure 
to asbestos being interstitial pulmonary fibrosis 
(asbestosis).  M-21MR notes that the latent period can vary 
from 10 to 45 years, or longer, between first exposure and 
development of disease.  Exposure can be brief (as little as 
a month) or indirect (bystander disease).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M-21MR 
(as in effect from August 2007).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the above 
requirements by obtaining the veteran's service personnel 
files and having the veteran fill out an asbestos 
questionnaire.

The veteran contends that he was exposed to asbestos in 
service while serving on the SS Rudolph Kauffman and the SS 
Mark Hopkins.  See asbestos questionnaire.  The veteran's 
service personnel files confirm service on these vessels.  
The veteran reports that he served as a gunner, "jack of all 
trades," and deckhand while in service.  The veteran also 
reports that post-service he worked at the Gorges steam 
plant, in a job involving insulation or asbestos-related 
trade.  

Service medical records do not report any treatment for or 
complaints of a lung condition and the May 1946 separation 
exam report reflects that clinical evaluation of the lungs 
was normal, as was a radiologic chest examination.  

While the veteran's service records do not report any 
asbestos exposure, M-21MR, IV.ii.2.C.9(g) notes that there 
was widespread exposure to asbestos among Navy veterans.  
While the Board finds that there is no convincing evidence 
that the veteran was exposed to asbestos during service, the 
Board assumes such exposure.

Even assuming the veteran had in-service exposure to 
asbestos, competent medical evidence is required for a 
determination that the veteran has an asbestos-related 
disorder and that asbestosis or other asbestos-related 
disorder is etiologically related to the veteran's service in 
the United States Navy.  

Post-service records report assessments of upper respiratory 
infection, chronic sinus disease, bronchitis, pneumonia, and 
edema.  See generally treatment records, T. Short, MD 
(records begin in December 1991).  June 1994 and October 1996 
treatment records report that chest x-ray images showed no 
obvious infiltrate; no abnormalities are noted.  An October 
1998 private medical record reports the veteran's history of 
swelling, shortness of breath, and difficulty breathing.  See 
October 1998, Dr. Short's treatment records.  The record 
reports that a chest x-ray showed cardiomegaly and mild 
interstitial edema. 

An April 1999 treatment record reports that a chest x-ray was 
clear, and a June 1999 record reports that a chest x-ray 
showed cardiomegaly but "no pneumonic process, i.e. no 
effusion and no infiltrates."  See April 1999 private 
record; June 1999 private treatment record.  A December 1999 
x-ray report indicates that the veteran had increased 
interstitial markings, "which might be related to some 
interstitial thickening due to edema."  See December 1999 
radiology report.  The report also notes that "in the left 
lower lobe there may be a very subtle opacity that is not 
appreciated on the June 1999 exam which could represent a 
small pneumonia."  A corresponding treatment record reports 
an assessment of bronchitis.  See December 1999 treatment 
record, Dr. Short.  A subsequent March 2000 x-ray report 
notes chronic airway changes in the lungs, with no acute 
process seen and better aeration in the left lower lung.  See 
March 2000 radiology report.  See also August 2000 x-ray 
report (no acute cardiopulmonary abnormalities or significant 
changes since the March 2000 x-ray).  

A July 2001 pulmonary function test (PFT) record reports that 
the results were suggestive of a moderate restrictive 
ventilatory impairment with coexisting mild obstructive 
impairments.  See July 2001 Baptist Health System record.  A 
July 2001 medical record reports that the veteran had 
bibasilar interstitial opacities and a mild 
restrictive/obstructive defect on his pulmonary function 
tests; the veteran was diagnosed with mild asbestosis.  See 
records from Dr. Short.  A treatment record from the same 
day, and subsequent short treatment records, report diagnoses 
of "possible asbestosis," with, however, no confirmation of 
that diagnosis.  Treatment records, Dr. Short, March 2002.  

A March 2002 x-ray report showed calcified granulomata 
bilaterally.  See March 2002 radiology report.  The record 
reports "chronic changes, with no acute process or interval 
change from the August 2000 exam."  

A March 2002 VA exam record reports that the veteran had 
decreased breath sounds throughout his lungs, with a few 
coarse crackles, but no wheezes.  Prior to reviewing the PFT 
and x-ray results, the examiner diagnosed the veteran with 
"shortness of breath with a history of asbestos exposure and 
congestive heart failure."  X-ray images subsequently showed 
clear lungs, with "[n]o pleural thickening or interstitial 
abnormality to suggest asbestos exposure."  See April 2002 
VA x-ray report.  

As stated above, competent medical evidence must indicate 
that the veteran has asbestosis or an asbestos-related 
disorder.  In this case, the medical evidence establishes 
that no asbestos-related respiratory or other disorder linked 
to asbestos exposure has been medically diagnosed.  The most 
contemporaneous x-ray indicated clear lungs, with no evidence 
of interstitial markings.  Additionally, previous x-ray 
reports of record are also clear for asbestos-related 
abnormalities.  

Although some x-ray images indicated interstitial markings 
and opacities, these abnormalities were believed to be due to 
something other than asbestos exposure and subsequent x-ray 
images showed an improvement in the abnormalities.  See, 
e.g., October 1998 Short treatment record; December 1999 and 
March 2000 radiology reports.  Although the July 2001 record 
from Dr. Short reports a diagnosis of "mild asbestosis," 
and subsequent medical records from that physician report 
diagnoses of "possible asbestosis," there is no confirmed 
diagnosis of asbestosis, and no evidence that Dr. Short 
treated the veteran for asbestosis.  Additionally, the July 
2001 record does not indicate a rationale for the diagnosis, 
the record does not indicate that x-ray images were consulted 
in determining the diagnosis, and no x-ray report dated in 
July 2001 is associated with the file.  

In light of these facts, the probative value of the July 2001 
diagnosis is limited and is outweighed by the subsequent, and 
more contemporaneous medical evidence which indicates that 
the veteran does not have an asbestos-related lung condition.  
The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


Refractive error and presbyopia

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  
Therefore, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  The evidence must show that the refractive error 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).  Presbyopia "is a visual 
condition that becomes apparent, especially in middle age, 
and in which loss of elasticity of the lens of the eye causes 
defective accommodation and an inability to focus sharply for 
near vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992). 

The January 1944 entrance exam record and May 1946 separation 
exam record report that the veteran's vision was 20/20 in 
each eye.  Service medical records report that the veteran 
failed a night vision test in April 1945, but the records do 
not report any problems with visual acuity or any other 
ocular disability or injury.

A VA examination was conducted in March 2002.  The record 
reports the veteran's history of wearing glasses since 1974.  
The veteran was noted to have corrected visual acuity of 
20/25-1 in the right eye and 20/20-1 in the left eye. The 
veteran was diagnosed with refractive error, presbyopia, and 
cortical cataracts.  The Board notes that the veteran does 
not appear to allege that cataracts were present in service.  
The RO addressed only claims for refractive error and 
presbyopia, and the veteran has not disagreed with that 
characterization of his claim.  No claim for service 
connection for cortical cataracts is before the Board.  

Although the service medical records report that the veteran 
failed a night vision test, there is no evidence of 
refractive error or presbyopia during service.  The veteran 
has reported that he did not begin wearing glasses until 
1974, approximately 28 years after separation from service.  
Additionally, there is no evidence of a disease or injury 
during service which could result in refractive error or 
presbyopia.  

Although the veteran has asserted that his current refractive 
error and presbyopia are related to service, the veteran, as 
a layperson, is not competent to comment on the etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492.  The service medical records are devoid of evidence of 
refractive error, presbyopia, or any other relevant ocular 
disease or injury in service.  

Refractive error, including presbyopia, is excluded, by 
regulation, from the definition of disease or injury for 
which veterans benefits are authorized, in the absence of 
superimposed injury or disease.  38 C.F.R. §§ 3.303(c), 4.9.  
There is no evidence of superimposed disease or injury 
affecting the eyes during the veteran's service, nor does the 
veteran so allege.  As such, regardless of the character or 
the quality of any evidence which the veteran could submit, 
refractive error, including presbyopia, cannot be recognized 
as a disability under the terms of the VA's Schedule for 
Rating Disabilities.  

The claim for service connection for refractive error must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996).  The validity of the exclusion in 38 C.F.R. § 
3.303(c) of congenital and development defects such as 
refractive error from the definition of disease or injury, at 
least as to preclusion of service connection for personality 
disorder, has been upheld.  Winn, 8 Vet. App. at 510.

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision at 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not applicable.  As a matter of law, the 
claim for service connection for presbyopia and refractive 
error must be denied.  




ORDER

Service connection for a lung condition due to asbestos 
exposure is denied.

Service connection for refractive error and presbyopia is 
denied.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


